JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00501-CR

                        ANDREW OLEVIA JONES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

      Appeal from the 338th District Court of Harris County (Tr. Ct. No. 1390646)

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on May 14, 2014. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

The Court orders that this decision be certified below for observance.

Judgment rendered April 14, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.y